         Case 2:20-cv-00811-MV-KRS Document 27 Filed 03/17/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ON POINT COURIER and LEGAL SERVICES, LLC,

                              Plaintiff,

v.                                                           No. 2:20-cv-811 MV/KRS

U-HAUL INTERNATIONAL INC., et al.,

                              Defendants.

             ORDER DENYING MOTION FOR DOCUMENTS AND PAYMENT

       THIS MATTER comes before the Court on Plaintiff’s Request for Documents and Payment,

(Doc. 15), filed January 21, 2021, and Defendants’ Motion to Strike or Deny Plaintiff’s Request for

Documents and Payment, (Doc. 17), filed February 24, 2021. On February 16, 2021, Plaintiff’s

counsel entered his appearance in this case. (Doc. 20). Thereafter, Plaintiff’s counsel filed a

response to Defendants’ Motion to Strike or Deny stating the relief requested in Plaintiff’s pro se

Request for Documents and Payment can be accomplished outside the context of Plaintiff’s motion.

(Doc. 24). Therefore, Plaintiff’s counsel stated he did not object to the Court granting Defendants’

Motion to Strike or Deny and denying without prejudice Plaintiff’s Request for Documents and

Payment. Having reviewed the parties’ briefing and the record of the case, the Court will grant

Defendants’ Motion to Strike or Deny and will deny without prejudice Plaintiff’s Request for

Documents and Payment.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Strike or Deny Plaintiff’s

Request for Documents and Payment, (Doc. 17), is GRANTED, and Plaintiff’s Request for

Documents and Payment, (Doc. 15), is DENIED without prejudice.

       IT IS SO ORDERED.


                                                     __________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STAGES MAGISTRATE JUDGE
